DETAILED ACTION

Status of Claims

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This action is in reply to the response and/or arguments filed for Application 14/965,266 filed on 16 June 2022.
Claims 1, 10, and 19 have been amended.
Claims 2, 3, 6, 11, 12, and 15 have been previously canceled. 
Claims 1, 4, 5, 7-10, 13, 14, and 16-20 are currently pending and have been examined.

Response to Arguments

A. Claim Rejections - 35 U.S.C. § 101:

Claims 1-20 stand rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. Claims 2, 3, 6, 11, 12, and 15 haven been canceled which renders the rejection of those claims moot.

With regard to the claim rejections under 35 U.S.C. § 101, Applicant’s arguments have been considered but are not persuasive. 

1. Applicant argues that the claims are patent eligible because the claims satisfy at least one of i) prong two of step 2A of the Alice test and ii) prong 2B of the Alice test.

Examiner respectfully disagrees. Under “Step 2A, Prong Two,” it is determined whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. Memorandum, 84 Fed. Reg. at 54. 

It is found that the additional limitations fail to integrate the judicial exception into a practical application. For example, the claims do not (1) improve the functioning of a computer or other technology, (2) are not applied with any particular machine (except for a generic computer), (3) do not effect a transformation of a particular article to a different state, and (4) are not applied in any meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. See Memorandum, 84 Fed. Reg. at 54—55; MPEP §§ 2106.05(a)-(c), (e)-(h).

Applicant’s claims do not go beyond generic functions, and there are no technical means for performing the claimed steps that are arguably an advance over conventional computer technology. See Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1351 (Fed. Cir. 2016). The additional elements recited in claim 1 are described and claimed generically rather than with the specificity necessary to show how those components provide a concrete solution to the problem addressed by the claims. The claim does not require any non-conventional computer components, or even a “non-conventional and non-generic arrangement of known, conventional pieces,” rather, the claim merely calls for performance of the claimed processes “on a set of generic computer components.” Bascom, 827 F.3d at 1349—52.

For the foregoing reasons, claim 1 is directed to certain methods of organizing human activity determined to be abstract ideas—e.g., sales activity; commercial or legal interactions; advertising; marketing; sales activities or behaviors; business relations; managing personal behavior of relationships or interactions between people (including social activities, teachings, following rules or instructions) – and does not integrate the judicial exception into a practical application. 

When analyzed under Step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself.  Viewed as a whole, the combination of elements recited in the claims merely describe the concept of using rules and/or instructions associated with the creation and/or use of a financial account for use with a financial-related transaction using computer technology (e.g. computer-based system). Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Applicant’s argument is therefore unpersuasive.

2. Applicant argues that the claims recite an improvement to technology related to routing fees during transaction processing, and an improvement in the technical field of fee routing and transaction processing because the claims recite a payment processing platform provides a computer interface that permits the payment facilitator to change a fee structure for each of a plurality of sub-merchants.

Examiner respectfully disagrees. The method of claim 1 merely facilitates the processing of fee processing via the transfer of information (e.g., settlement rules/instructions) between participants and the intermediary (the computer interface). Humans have long intermediated such transactions by collecting and relaying similar information (settlement rules). The computer interface (GUI) in claim 1 merely takes the place of the human acting as an intermediary, communicating with both the payment facilitator and the merchant in order to complete the transaction. Because representative claim 1 is directed to transfers of information relating to a longstanding commercial practice – e.g., settlement process and/or settlement fee processing using rules and/or instructions, the claim is directed to an abstract idea. See, e.g., Alice, 573 U.S. at 219-20, 134 S.Ct. 2347; Bilski v. Kappos, 561 U.S. 593, 611, 130 S.Ct. 3218, 177 L.Ed.2d 792 (2010); see also Elec. Commc'n Techs., LLC v. ShoppersChoice.com, LLC, 958 F.3d 1178, 1181-82 (Fed. Cir. 2020). cxLoyalty, Inc. v. Maritz Holdings Inc., 986 F. 3d 1367 (Fed. Cir. 2021). Applicant’s argument is therefore unpersuasive.

3. Applicant argues that the claims are similar to the patent-eligible claims in Bascom Global Internet v. AT&T Mobility, LLC ("Bascom").

Examiner respectfully disagrees as the rejected claims do not adhere to the same fact pattern seen in the Bascom case.

In the decision regarding Bascom, while the court agreed that the additional elements were generic computer, network, and Internet components that did not amount to significantly more when considered individually, when combined, an inventive concept was found in the non-conventional and non-generic arrangement of the additional elements, i.e., the installation of a filtering tool at a specific location, remote from the end-users, with customizable filtering features  specific to each end user (note that the term “inventive concept” is often used by the courts to describe additional element(s) that amount to significantly more than a judicial exception). However the present case is different – 
the focus of the claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools. Elec. Power, 2016 WL4073318, at *4.

The elements of the instant process, when taken alone, each execute in a manner routinely and conventionally expected of these elements. The elements of the instant process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. There are no improvements to another technology or technical field, no improvements to the functioning of the computer itself, transformation or reduction of a particular article to a different state or thing or any other meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment as a result of performing the claimed method. The claimed sequence of steps comprises only "conventional steps, specified at a high level of generality," which is insufficient to supply an "inventive concept." Id. at 2357 (quoting Mayo, 132 S. Ct. at 1294, 1297, 1300). Also the addition of merely novel or non-routine components to the claimed idea does not necessarily turn an abstraction into something concrete (See Ultramercial, Inc. v. Hulu, LLC, _ F.3d __, 2014 WL 5904902, (Fed. Cir. Nov. 14, 2014). Applicant’s argument is therefore unpersuasive.

4. Applicant argues that the claims recite an improvement to technology related to routing fees during transaction processing, and an improvement in the technical field of fee routing and transaction processing because the claims recite because the claims recite the utilization of an aggregated account at a payment processing platform and the distribution of various fees from the aggregated account into various settlement accounts at various financial institutions. 

Examiner respectfully disagrees. The establishment and use of a holding or aggregate account in order to facilitate the holding of funds in the interim, and subsequent transferring of funds from the holding account to a respective settlement account, but for the recitation of generic computer components (e.g., interface), falls within the certain methods of organizing human activity (commercial practices or interactions, managing interactions between people, following rules or instructions) grouping of abstract ideas. The limitation feature which includes using a holding (“aggregated”) account does not add a meaningful limitation to the process as it would be routinely used by those of ordinary skill in the art in order to apply the abstract idea. Applicant’s argument is therefore unpersuasive.

The rejection is therefore maintained. 

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4, 5, 7-10, 13, 14, and 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

In the instant case, claim 1 is directed towards facilitating transaction and/or service fee processing of a financial account associated with a payment facilitator in an automated manner carried out by the various computer-related devices or components of merely associating, receiving, creating, encrypting/decrypting, processing and distributing data and/or information associated with the creation of a financial account for use with a financial-related transaction.

Claim 1 is directed to the abstract idea of using rules and/or instructions associated with the creation and/or use of a financial account for use with a financial-related transaction, which is grouped under the certain methods of organizing human activity – fundamental economic principles, practices or concepts; marketing or sales activity; managing personal behavior of relationships or interactions between people (including teachings, following rules or instructions) grouping, in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). Claim 1 recites: 

“… creating, … a merchant account associated with a payment processing platform … wherein the merchant account is associated with a payment facilitator; associating, … the merchant account with a first settlement account held by a first financial institution; … enter one or more payment settlement rules for a sub-merchant associated with the payment facilitator, … to change a fee structure for each of a plurality of sub-merchants; and … permits the payment facilitator to change service or transaction fees for different types of transactions of each sub-merchant of the plurality of sub-merchants; receiving, … and from the payment facilitator …, a request to create a sub-merchant account associated with the sub-merchant of the payment facilitator; creating, …, the sub-merchant account associated with the payment processing platform …, wherein the payment facilitator charges the sub-merchant a payment facilitation fee to facilitate payment processing on behalf of the sub-merchant; associating, …, the sub-merchant account with a second settlement account held by a second financial institution; receiving, … and from the payment facilitator …, the one or more payment settlement rules; subsequent to creating the merchant account and the sub-merchant account, receiving, …, an encrypted payment transaction for an initial amount of funds originating with the sub-merchant; decrypting, …, the encrypted payment transaction; depositing, …, the initial amount of funds associated with the decrypted payment transaction from a fourth financial account at a fourth financial institution that issued a payment vehicle associated with the decrypted payment transaction into an aggregated account at the payment processing platform of the acquirer processor; applying, …, the one or more payment settlement rules to the decrypted payment transaction and the initial amount of funds in the aggregated account; distributing, …, the payment facilitation fee from the aggregated account into the first settlement account at the first financial institution; distributing, …, a payment processing fee from the aggregated account into a third settlement account associated with the payment processing platform at a third financial institution;  distributing, …, a card association fee from the aggregated account into the fourth settlement account at the fourth financial institution; and distributing, …, remaining funds from the aggregated account into the second settlement account at the second financial institution”.  Accordingly, the claim recites an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).

This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as a “acquirer processor”, “payment processing platform”, “computer interface”, represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e. automate) implement the acts of using rules and/or instructions associated with the creation and/or use of a financial account for use with a financial-related transaction.

When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself.  Viewed as a whole, the combination of elements recited in the claims merely describe the concept of using rules and/or instructions associated with the creation and/or use of a financial account for use with a financial-related transaction using computer technology (e.g. computer-based system). Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). 

Hence, claim 1 is not patent eligible.

Independent claim 10 recites substantially the same limitations as claim 1 above and are ineligible for the same reasons. The subject matter of claim 10 corresponds to the subject matter of claim 1 in terms of a computer readable medium (e.g., manufacture). Therefore the reasoning provided for claim 1 applies to claim 10 accordingly.

Independent claim 19 recites substantially the same limitations as claim 1 above and are ineligible for the same reasons. The subject matter of claim 19 corresponds to the subject matter of claim 1 in terms of a payment processing platform (e.g., apparatus). Therefore the reasoning provided for claim 1 applies to claim 19 accordingly.

Dependent claims 4, 5, 7-9, 13, 14, 16-18, and 20 add further details and contain limitations that narrow the scope of the invention. However, these details do not result in significantly more than the abstract idea itself. As explained in the December 16, 2014 Interim Eligibility Guidance from the USPTO (in reference to the BuySAFE, Inc. v. Google, Inc. decision), further narrowing the details of an abstract idea does not change the § 101 analysis since a more narrow abstract idea does not make it any less abstract. 

Viewed individually and in combination, these additional elements do not provide meaningful limitations to transform the abstract idea such that the claims amount to significantly more than the abstraction itself.

Accordingly, the present pending claims are not patent eligible and are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.







Conclusion

Claims 1, 4, 5, 7-10, 13, 14, and 16-20 are rejected.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Clifford Madamba whose telephone number is 571-270-1239. The examiner can normally be reached on Mon-Thu 7:30-5:00 EST Alternate Fridays.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II, can be reached at 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CLIFFORD B MADAMBA/Primary Examiner, Art Unit 3692